DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-94 are directed to invention non-elected without traverse.  Examiner contacted applicant’s representative office on 8/17/22 and left message regarding canceling non-elected claims, on 8/18/22 applicant representative office confirmed to proceed with cancelation of these claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Claims 7-9 are cancelled for the reason stated above.

7. (Cancelled)
8. (Cancelled)
9. (Cancelled)

Reason for Allowance
Claims 1 and 4-6 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claim 1 of a pressure control system with the combination of filter and zig-zag passageways as claimed in independent claim 1.
The closest prior art of record is Cha (U.S. Patent 9,683,479), Cha et al. (U.S. Patent 10,619,555), and Han et al. (U.S. Patent 10,989,102) teach pressure control systems for radiators specifically caps with pressure relief structures.  
This structure individually or in combination with each other or other known art make obvious a pressure control system with the combination of filter and zig-zag passageways.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763